[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This a Hearing in Damages in a personal injury case in which the plaintiff was severely injured when, as a pedestrian, he was struck by a car operated by the defendant Steven Frind on March 31, 1995. This defendant had been defaulted for failure to appear, and also did not appear at the Hearing in Damages.
The plaintiff, 77 years old at the time of the accident, suffered injuries including compound fractures of the tibia and fibula, the right humerus, a vascular injury to the right leg and numerous head and scalp lacerations. He was hospitalized for approximately one month, and spent, another two months in a convalescent home. He incurred medical expenses of $110,979.05, and is given a 30% permanent partial disability of the right lower extremity. Mr. Boudar has a life expectancy of 6.74 years.
The plaintiff is awarded economic damages in the amount of $110,979.05 and non-economic damages in the amount of $400,000 for a total award of $510,979.05 plus costs.
So Ordered.
Dated at Stamford, Connecticut, this 19th day of February, 1998.
D'ANDREA, J.